Fourth Court of Appeals
                                San Antonio, Texas
                                    November 6, 2015

                                   No. 04-15-00122-CR

                                 Carlos Bernard SMITH,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR8656
                         Honorable Sid L. Harle, Judge Presiding


                                      ORDER
      The State’s Motion for Leave to file late brief is GRANTED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court